DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-11, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maas (US 2015/0164143) (previously cited).

    PNG
    media_image1.png
    759
    534
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    508
    474
    media_image2.png
    Greyscale

Regarding claim 1, Maas teaches an apparatus (See fig.1), comprising: 
a body of pre-vapor formulation (substance inside the liquid storage device 28 and distribution body 2) configured to be contained within a reservoir (liquid storage device 28), the body of pre-vapor formulation being a body of gel formulation (See para.[0036] “the container 281 is in a substantially cylindrical shape, and a liquid or a gel having liquidity of approximately 0.3 to 2.0 ml can be injected into the container 281.”) including a surface defined by the gel formulation (a surface of the substance inside the liquid storage device 28); and 
a surface heater (heating element 1) in contact with the surface defined by the gel formulation (See para.[0038] “The heating element 1 is embedded in the distribution body 2 with no gap therebetween” and para.[0047] “ The heating element 1 gradually vaporizes the liquid absorbed by the distribution body 2, and then an aerosol mist enters the mouth of the user via the space for gas passing through”.), the surface heater (heating element 1) being configured to heat the body of gel formulation to form a vapor (see para.[0047] “ The heating element 1 gradually vaporizes the liquid absorbed by the distribution body 2, and then an aerosol mist enters the mouth of the user via the space for gas passing through”.), the surface heater (heating element 1) including a wire  (see fig.4) in direct contact with the surface defined by the gel formulation (heating element 1 in direct contact with at least a surface of the distribution body 2).

    PNG
    media_image3.png
    556
    447
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    660
    457
    media_image4.png
    Greyscale

Regarding claim 2, Maas teaches the body of gel formulation (substance inside the liquid storage device 28 and distribution body 2) is a cylindrical body of gel formulation. (See para.[0036] “the container 281 is in a substantially cylindrical shape, and a liquid or a gel having liquidity of approximately 0.3 to 2.0 ml can be injected into the container 281.” Hence the substance inside the liquid storage device 28  is cylindrical.)

Regarding claim 3, Maas teaches the surface heater (heating element 1) is a wire coil heater (See fig.4, heating element 1 is a wire coil heater.)

Regarding claim 10, Maas teaches an e-vaping device (See fig.1), the e-vaping device comprising: 
a first section (simulation mouthpiece 20), the first section including the apparatus of claim 1 (see the rejection in claim 1); and 
a second section (cigarette stem 30), the second section including, 
a power supply (see para.[0046] “In this invention, the power source is a chargeable battery (which is mounted inside the cigarette stem 30 and not shown).”), the power supply configured to supply electrical power to the surface heater (see para.[0046] “The first electrically conductive terminal 3 is electrically connected to the negative electrode of the power source. “), and 
control circuitry (electronic circuit; see para.[0034] “A battery and an electronic circuit are provided in the cigarette stem 30.”) configured to control a supply of the electrical power to the surface heater (see para.[0047] “a pneumatic switch in the electronic circuit activates the electronic simulation cigarette to be powered on and enter an in-use state”).

Regarding claim 11, Maas teaches the first and second sections include respective interfaces (the connection between the power source and the heating element 1, and first electrically conducive terminal 3 and second electrically conductive terminal), the respective interfaces being configured to couple the first section and the second section together (see fig.1), the respective interfaces being further configured to electrically couple the surface heater to the power supply [See para.[0046] “The vaporizer 10 also includes an electrically conductive element, which has a first electrically conducive terminal 3 and a second electrically conductive terminal (not shown) that are connected to the positive and negative electrodes of the power source respectively, and which also has a lead wire 13. The first electrically conductive terminal 3 is electrically connected to the negative electrode of the power source. “]

Regarding claim 16, Maas teaches the surface defined by the gel formulation is an end surface of the cylindrical body of gel formation (See the discussion of claims 1-2 above, the surface is an end of the substance inside the liquid storage device 28 and distribution body.).

Regarding claim 19, Maas teaches an outer housing (outer housing; see the annotation of fig.1, including mouthpiece sleeve 25), the body of gel formation being within the outer housing (see figs.1-2, substance inside the liquid storage device 28 and distribution body 2 are positioned within mouthpiece sleeve 25).


Regarding claim 21, Maas teaches the outer housing is cylindrical (see fig.1, Maas teaches the outer housing is cylindrical.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maas in view of Master of Clouds 100 FT - 22 GAUGE KANTHAL A1 ROUND WIRE (NPL)
Regarding claim 12, Maas does not explicitly teach the wire has a gauge size ranging from 16 to 34.
However, Master of clouds teaches an electronic heating wire has a gauge size ranging from 16 to 34 (See PRODUCT DESCRIPTION “Diameter 22 Gauge”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the material of wire coil heater of Maas, with a wire coil heater with a gauge size from 16 to 34 as taught by Master of clouds, in order to provide a conventional wire coil heater with desired size, since applicant explicitly discloses the type and the shape of the heater could be varied and has not disclosed that the wire with gauge size from 16 to 34 solves any stated problem or is for any particular purpose, a simple substitution of one known element for another to obtain predictable results involves only routine skill in the art (MPEP 2143).

Regarding claim 13, Maas does not explicitly teach the surface heater has a resistance ranging from 0.2 ohms to 4 ohms.
However, Master of clouds teaches an electronic heating wire has a resistance ranging from 0.2 ohms to 4 ohms (See PRODUCT DESCRIPTION “Resistance 1.31 ohms/ft  at room temperature” Hence, a wire coil heater in an  e-vaping device is in the range from 0.2 ohms to 4 ohms.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the material of wire coil heater of Maas, with a wire coil heater with a resistance ranging from 0.2 ohms to 4 ohms as taught by Master of clouds, in order to provide a conventional wire coil heater with desired resistance, since applicant explicitly discloses the type and the shape of the heater could be varied and has not disclosed that the wire with a resistance ranging from 0.2 ohms to 4 ohms solves any stated problem or is for any particular purpose, a simple substitution of one known element for another to obtain predictable results involves only routine skill in the art (MPEP 2143).

Regarding claim 14, Maas does not explicitly teach the wire includes nickel (Ni), chromium (Cr), aluminum (Al), iron (Fe), manganese (Mn), silicon (Si), carbon (C), molybdenum (Mo), copper (Cu), titanium, (Ti), cobalt (Co), tungsten (W), niobium (Nb), or any combination thereof.
However, Master of clouds teaches an electronic heating wire includes nickel (Ni), chromium (Cr), aluminum (Al), iron (Fe), manganese (Mn), silicon (Si), carbon (C), molybdenum (Mo), copper (Cu), titanium, (Ti), cobalt (Co), tungsten (W), niobium (Nb), or any combination thereof. (See PRODUCT DESCRIPTION “Alloy Kanthal A-1”; wherein Kantal is an iron-chromium-aluminium (FeCrAl) alloys)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the material of wire coil heater of Maas, with a Kantal  alloy as taught by Master of clouds, in order to provide a conventional wire coil heater with desired resistance, since applicant explicitly discloses the type and the shape of the heater could be varied and has not disclosed that the wire with nickel (Ni), chromium (Cr), aluminum (Al), iron (Fe), manganese (Mn), silicon (Si), carbon (C), molybdenum (Mo), copper (Cu), titanium, (Ti), cobalt (Co), tungsten (W), niobium (Nb), or any combination thereof solves any stated problem or is for any particular purpose, a simple substitution of one known element for another to obtain predictable results involves only routine skill in the art (MPEP 2143).

Regarding claim 15, Maas does not explicitly teach the wire is a nichrome wire.
However, Master of clouds teaches an electronic heating wire is a nichrome wire. (See PRODUCT DESCRIPTION “Alloy Kanthal A-1”; wherein Kantal is an iron-chromium-aluminium (FeCrAl) alloys)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the material of wire coil heater of Maas, with a Kantal alloy as taught by Master of clouds, in order to provide a conventional wire coil heater with desired resistance, since the applicant explicitly discloses the type and the shape of the heater could be varied and has not disclosed that the wire with chromium solves any stated problem or is for any particular purpose, a simple substitution of one known element for another to obtain predictable results involves only routine skill in the art (MPEP 2143).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maas in view of Newton (US 8,528,569).
Regarding claim 17, Maas does not explicitly teach the wire is wound in a coil having 5 to 8 turns.
However, Newton teaches the same field of endeavor of an e-vaping device (See fig.1), comprising a coil wire heater (atomizer 32), and the coil wire heater is wound in a coil having 5 to 8 turns (See fig.4, atomizer 32 is wound in a coil having 5 to 8 turns.)


    PNG
    media_image5.png
    1034
    238
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the wire coil heater of Maas, with a heater in a coil having 5 to 8 turns as taught by Newton, in order to provide a conventional wire coil heater with desired form, since the applicant explicitly discloses the type and the shape of the heater could be varied and has not disclosed that the coil having 5 to 8 turns solves any stated problem or is for any particular purpose, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143).

Regarding claim 18, the modification of Maas and Newton does not explicitly teach adjacent turns of the coil are spaced apart by 0.4 mm.
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the wire coil heater of the modification of Maas and Newton to be adjacent turns of the coil are spaced apart by 0.4mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of the interval of the turn of the coil involves only routine skill in the art (MPEP 2144.05)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maas (US 2015/0164143) (previously cited) in view of Tucker (US 2013/0192615) (newly cited).
Regarding claim 20, Maas does not explicitly teach the outer housing includes a metal.
However, Tucker teaches the same field of endeavor of an e-vaping device (See fig.1), comprises an outer housing (outer tube 6) including a metal (see para.[0030] “The outer tube 6 and/or the inner tube 62 may be formed of any suitable material or combination of materials. Examples of suitable materials include metals, alloys”)

    PNG
    media_image6.png
    836
    355
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modifying the outer housing of Maas with the outer housing including a metal as taught by Tucker, in order to provide a conventional material outer housing for protecting the component of the e-vaping device, since applying a known technique to a device (method, or product) to obtain predictable results would have been obvious to one of ordinary skill in the art (MPEP 2143).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered and are persuasive. Therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Maas (US 2015/0164143) with the broadest reasonable interpretation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/           Examiner, Art Unit 3761